862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karl Thomas BELFIELD, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS, D.A. Garraghty, Warden,Nottoway Correctional Center, Chairman and Members of ICC,Nottoway Correctional Center, M. Samburg, Warden, VirginiaState Penitentiary, Chairman and Members of ICC, VirginiaState Penitentiary, J. Johnson, Warden, BuckinghamCorrectional Center, B.W. Soles, Chairman, and Members ofICC, Buckingham Correctional Center, Chairman and Members ofCCB, Richmond, Virginia, Defendants-Appellees.
No. 88-7150.
United States Court of Appeals, Fourth Circuit.
Submitted July 22, 1988.Decided Nov. 4, 1988.

Karl Thomas Belfield, appellant pro se.
William W. Muse, Office of Attorney General of Virginia), for appellees.
Before ERVIN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Karl Thomas Belfield appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Belfield v. Virginia Department of Corrections, C/A No. 87-470-N (E.D.Va. May 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.